Citation Nr: 1717452	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  06-35 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Natasha Ravisetti, Associate Counsel 



INTRODUCTION

The Veteran served on active duty July 1966 to July 1969, including combat service in the Republic of Vietnam.  He died in December 1977.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2012, the Board denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a February 2013 Joint Motion for Remand (JMR) and February 2013 Court Order, the Board's decision was vacated and remanded for compliance with instructions in the JMR.

The Board remanded the appellant's claim in October 2013 for additional development in accordance with the JMR.  In an August 2014 decision, the Board denied the claim and the appellant appealed to the Court.  Per an April 2015 JMR and Court Order; the Board's decision was vacated and remanded for compliance with instructions in the JMR.

The Board last remanded the appellant's claim in January 2016 for additional development in accordance with the April 2015 JMR and Court Order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Regrettably, additional development is required prior to the Board's adjudication of this matter.

The evidence reflects that the Veteran was diagnosed with a right frontal astrocytoma, grade I in February 1977, many years after service discharge.  He died in December 1977.  The causes of death listed on the death certificate are cardio respiratory arrest due to, or as a consequence of astrocytoma.  

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312 (a). 

The appellant asserts that the Veteran's fatal astrocytoma was incurred as a result of exposure to herbicides during service in Vietnam.  As the Veteran served in the Republic of Vietnam, exposure to an herbicide agent such as Agent Orange is presumed.  See 38 C.F.R. § 3.307(a) (6) (iii) (2016).  

The appellant also asserts that the Veteran's fatal astrocytoma was incurred as a result of exposure to pesticides used in Vietnam.  In the appellate brief submitted in February 2017, she averred that pesticides such as permethrin, paraquat, and dichlorodiphenyltrichloroethane (DDT) were used in Vietnam, in addition to Agent Orange.  

On remand, the AOJ must undertake action to attempt to verify the likelihood of the Veteran's exposure to pesticides in Vietnam.  In addition, an opinion is needed to determine whether the Veteran developed his fatal brain tumor as a result of exposure to herbicides or pesticides in service.

The appellant further asserts that the Veteran's death may have occurred as a result of heart disease that is related to service, or to his service-connected diabetes mellitus, Type II.

Service treatment records show that the Veteran reported chest pain in service.  Post-service diagnoses include left ventricular hypertrophy and hypertensive cardiovascular disease and the Veteran reported chest pain during the period leading up to his death.  A VA examiner in November 2016 found no evidence that he was diagnosed with ischemic heart disease during his lifetime.   

A medical opinion is needed to determine whether the Veteran developed heart disease as a result of service, which in turn led to his death; and whether his heart disease (e.g. left ventricular hypertrophy and hypertensive cardiovascular disease) was aggravated by the service-connected diabetes such that it caused death.  If a service-connected condition aggravates a non-service-connected disorder to the point that the latter becomes a contributory cause of death, service connection for cause of death is warranted.  El-Amin v. Shinseki, 26 Vet. App. 136, 138-39 (2013); see also 38 C.F.R. § 3.312(c).  

Finally, the appellant further asserts that the Veteran had a psychiatric disorder as a result of his military service, and that this condition was a principal or contributing cause of his death.  

In the February 2017 appellate brief, the appellant noted that some studies show stress is a risk factor for the development of astrocytoma.  In a written statement submitted in January 2017, she reported that the Veteran experienced behavioral changes such as severe depression after he returned from service.  She also indicated that he had impaired sleep, high blood pressure, and severe headaches.  Review of the post-service medical records shows that the Veteran was diagnosed with anxiety neurosis in September 1975 and anxiety syndrome in January 1976.  He was also noted to suffer from anxiety, depression, insomnia, and "evil thoughts."   

An opinion is needed to determine whether the Veteran developed a psychiatric disorder as a result of service, which either caused or materially contributed to his death.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate action to attempt to verify, the likelihood of the Veteran's exposure to pesticides during service in Vietnam, to include the chemicals permethrin, paraquat, and DDT.  Document all steps taken.  Update the file with any negative responses and inform the Appellant in accordance with 38 C.F.R. § 3.159 (e).  

2.  Refer the Veteran's claims file to a suitably qualified VA examiner(s) for a VA medical opinion on the Veteran's cause of death.  A copy of this remand must be provided to the examiner.  Based on a comprehensive review of the claims file and general medical principles, the examiner(s) is asked to address the questions below.  Thorough rationales must be provided for all opinions.  

a) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's astrocytoma either initially manifested during service, or was otherwise caused by his military service, to include as a result of his presumed exposure to herbicides?  

The examiner is advised that a negative opinion regarding a relationship between the Veteran's astrocytoma and his exposure to herbicides - based solely on the fact that the Agent Orange Updates do not support presumptive service connection - will be deemed inadequate and returned for further discussion.

b) Is it at least as likely as not (i.e., 50 percent probability or greater) that this particular Veteran's astrocytoma was caused by exposure to pesticides reportedly used in Vietnam such as permethrin, paraquat, and DDT?  The examiner is advised that the February 2017 appellate brief includes studies linking pesticides and astrocytoma.  

c) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's astrocytoma initially manifested within a year after service discharge, that is by July 1970?  

d) The evaluating clinician is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected diabetes mellitus, Type II aggravated his heart disease (diagnosed as left ventricular hypertrophy and hypertensive cardiovascular disease) to such a degree that it contributed substantially or materially to the production of death, combined to cause death, or aided or lent assistance to the production of death? 

e) Is it at least as likely as not (i.e., 50 percent probability or greater) that heart disease that had onset in service or is otherwise related to service, was a principal or contributing cause of the Veteran's death?

f) Is it at least as likely as not (i.e., 50 percent probability or greater) that a psychiatric disorder, which had onset in service or is otherwise related to service, was a principal or contributing cause of the Veteran's death?  

In answering each question, the examiner(s) must provide a rationale for any opinions expressed.  If the examiner(s) determines that an answer to any of the foregoing questions cannot be provided without resorting to speculation, he or she must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

(The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the appellant and her representative, allow an appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




